TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00028-CR


In re Mary Belton


Nathaniel Drew Carter III, Appellant


v.


The State of Texas, Appellee





FROM THE CRIMINAL DISTRICT COURT OF DALLAS COUNTY

NO. F-0273284-IH, HONORABLE JANICE L. WARDER, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Nathaniel Drew Carter's appeal from a
judgment of conviction for burglary.  The subject of this proceeding is Mary Belton, court reporter
for the Criminal District Court of Dallas County.
The reporter's record was originally due to be filed on February 3, 2003.  On April
10, 2003, after the reporter failed to respond to the Court's overdue notice, the Court ordered the
preparation and filing of the record no later than May 18, 2003.  The record was not received as
ordered.  On July 25, 2003, the Court ordered Mary Belton to tender the record for filing in this
cause no later than August 15, 2003.  She failed to tender the record as ordered.
Mary Belton is hereby ordered to appear in person before this Court on the 10th day
of September, 2003, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price Daniel,
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show
cause why he should not be held in contempt and sanctions imposed for her failure to obey the July
25, 2003, order of this Court.  This order to show cause will be withdrawn and the said Mary Belton
will be relieved of her obligation to appear before this Court as above ordered if the Clerk of this
Court receives the reporter's record by September 5, 2003.
It is ordered August 19, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish